                                                                      Case 2:16-cv-00656-RFB-DJA Document 67
                                                                                                          66 Filed 06/02/20
                                                                                                                   06/01/20 Page 1 of 2




                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   HOLLY E. WALKER, ESQ.
                                                                 Nevada Bar No. 14295
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6   Email: holly.walker@akerman.com
                                                             7   Attorneys for Bank of America, N.A.
                                                             8                                       UNITED STATES DISTRICT COURT
                                                             9                                           DISTRICT OF NEVADA
                                                            10   BANK OF AMERICA, N.A.,                                Case No.: 2:16-cv-00656-RFB-DJA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                         Plaintiff,
                      LAS VEGAS, NEVADA 89134




                                                            12   v.
AKERMAN LLP




                                                                                                                       MOTION TO REMOVE ATTORNEY
                                                            13   MADEIRA      CANYON     HOMEOWNERS                    FROM ELECTRONIC SERVICE LIST
                                                                 ASSOCIATION; NEVADA ASSOCIATION
                                                            14   SERVICES, INC.; and SFR INVESTMENTS
                                                                 POOL 1, LLC,
                                                            15
                                                                                       Defendants.
                                                            16
                                                                 AND ALL RELATED MATTERS.
                                                            17

                                                            18   TO:          ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                                                            19                PLEASE TAKE NOTICE that Tenesa S. Powell, Esq., is no longer associated with the law
                                                            20   firm of Akerman LLP and requests that Ms. Powell be removed from the service list.
                                                            21   ///
                                                            22   ///
                                                            23   ///
                                                            24   ///
                                                            25   ///
                                                            26   ///
                                                            27   ///
                                                            28
                                                                                                                 1
                                                                 52994129;1
                                                                      Case 2:16-cv-00656-RFB-DJA Document 67
                                                                                                          66 Filed 06/02/20
                                                                                                                   06/01/20 Page 2 of 2




                                                             1                Akerman LLP continues to serve as counsel for Bank of America, N.A. in this action. All

                                                             2   items, including, but not limited to, pleadings, papers, correspondence, documents and future notices

                                                             3   in this action should continue to be directed to Darren T. Brenner, Esq. and Holly E. Walker, Esq.

                                                             4                DATED this 1st day of June, 2020.

                                                             5
                                                                                                                  AKERMAN LLP
                                                             6
                                                                                                                  /s/ Holly E. Walker, Esq.
                                                             7
                                                                                                                  DARREN T. BRENNER, ESQ.
                                                             8                                                    Nevada Bar No. 8386
                                                                                                                  HOLLY E. WALKER, ESQ.
                                                             9                                                    Nevada Bar No. 14295
                                                                                                                  1635 Village Center Circle, Suite 200
                                                            10                                                    Las Vegas, Nevada 89134
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                    Attorneys for Plaintiff Bank of America, N.A.
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                                            COURT APPROVAL
AKERMAN LLP




                                                            13
                                                                              IT IS SO ORDERED.
                                                            14                      June 2, 2020
                                                                              Date:______________
                                                            15
                                                                                                                         ___________________________________
                                                            16                                                           UNITED STATES MAGISTRATE JUDGE
                                                                                                                         Case No.: 2:16-cv-00656-RFB-DJA
                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                     2
                                                                 52994129;1
